Case 1:16-cv-06260-LDH-RLM Document 28 Filed 09/30/20 Page 1 of 6 PageID #: 1216




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 LAKISHA DUPRAY WHICHARD,
                                Plaintiff,                 MEMORANDUM AND ORDER
                          v.                                ADOPTING REPORT AND
                                                             RECOMMENDATION
 CAROLYN W. COLVIN,
                                                               16-CV-6260 (LDH) (RLM)
                                Defendant.

 LASHANN DEARCY HALL, United States District Judge:

                                         BACKGROUND

        On December 17, 2019, Plaintiff filed a request for attorney’s fees pursuant to 42 U.S.C.

 § 406(b)(1). (ECF No. 24.) Defendant did not oppose the motion, but noted that “[g]iven the

 range in fees that courts have found reasonable, the Commissioner defers to the Court on the

 issue of the reasonableness of counsel’s request.” (ECF No. 25 at 3.) The Court referred the

 motion to Magistrate Judge Mann on December 23, 2019. On January 24, 2020, Magistrate

 Judge Mann filed a report and recommendation (“R&R”), recommending the Court grant

 Plaintiff’s motion in part and deny in part, and award Binder & Binder, Plaintiff’s attorney,

 $26,000 in attorney’s fees and order that counsel be directed to refund Plaintiff $7,999.40, the

 amount previously received under the Equal Access to Justice Act (“EAJA”). (R&R, ECF No.

 27.) Plaintiff objects, in part, to the R&R. (Pl.’s Partial Obj. R&R Pl.’s Mot. Atty’s Fees (“Pl.’s

 Obj.”), ECF No. 27.)

                                    STANDARD OF REVIEW

        When deciding whether to adopt a report and recommendation, the district court “may

 accept, reject, or modify, in whole or in part, the findings or recommendations made by the

 magistrate judge.” 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b)(3) (“The district judge may

 accept, reject, or modify the recommended disposition; receive further evidence; or return the

                                                  1
Case 1:16-cv-06260-LDH-RLM Document 28 Filed 09/30/20 Page 2 of 6 PageID #: 1217




 matter to the magistrate judge with instructions.”). The Court conducts a de novo review of

 those portions of a report and recommendation to which a party submits a timely objection. 28

 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b)(3) (“The district judge must determine de novo any

 part of the magistrate judge’s disposition that has been properly objected to.”). As to those

 portions of a report to which no “specific written objections” are made, the Court may accept the

 findings contained therein, as long as the factual and legal bases supporting the findings are not

 clearly erroneous. See Fed. R. Civ. P. 72(b); Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It does

 not appear that Congress intended to require district court review of a magistrate’s factual or

 legal conclusions, under a de novo or any other standard, when neither party objects to those

 findings.”).

                                           DISCUSSION

        Where, as here, “there is a contingency fee agreement in a successful social security case,

 the district court’s determination of a reasonable fee under § 406(b) must begin with the

 agreement, and the district court may reduce the amount called for by the contingency agreement

 only when it finds the amount to be unreasonable.” Wells v. Sullivan, 907 F.2d 367, 371 (2d Cir.

 1990). Factors considered in determining whether a fee request is reasonable include: 1)

 “whether the retainer was the result of fraud or overreaching;” 2) “whether the attorney was

 ineffective or caused unnecessary delay;” 3) “whether the fee would result in a windfall to the

 attorney in relation to the services provided;” and 4) “the risk of loss the attorney assumed by

 taking the case.” Barbour v. Colvin, No. 12-CV-00548 ADS, 2014 WL 7180445, at *1

 (E.D.N.Y. Dec. 10, 2014) (citations omitted). Here, the Retainer Agreement between Plaintiff

 and Binder & Binder calls for attorney’s fees at a rate of 25 percent of the past-due benefits

 awarded to Plaintiff, the maximum permitted by statute. See 42 U.S.C. § 406(b)(1)(A) (stating



                                                  2
Case 1:16-cv-06260-LDH-RLM Document 28 Filed 09/30/20 Page 3 of 6 PageID #: 1218




 payment must “not exceed 25 percent of such past-due benefits”). Consistent with that fee

 arrangement, Binder & Binder moved for an attorney’s fee award of $35,504.88. (Pl.’s Obj. 1.)

        In primarily considering the third factor of the reasonableness inquiry—whether the fee

 would result in a windfall to the attorney in relation to the services provided—Magistrate Judge

 Mann recommended the Court reduce the fee to $26,000.00. (R&R 9.) In evaluating whether

 Plaintiff’s proposed attorney’s fee constitutes a windfall, Magistrate Judge Mann calculated that

 such a fee would reflect an effective hourly rate of $883.21. (R&R 5.) Plaintiff objects to

 Magistrate Judge Mann’s analysis, and argues that the finding that the requested fee constitutes a

 windfall is erroneous. More specifically, relying on Gisbrecht v. Barnhart, Plaintiff argues that

 Magistrate Judge Mann erroneously relied “solely or primarily” on the effective hourly rate

 calculation in determining whether the fee is reasonable. (Pl.’s Obj. 1 (citing 535 U.S. 789

 (2002).) The Court disagrees.

        Gisbrecht explicitly instructs district courts “to review for reasonableness fees yielded by

 [contingency] agreements.” 535 U.S. at 809. The Supreme Court observed that, under § 406(b),

 “Courts that approach fee determinations by looking first to the contingent-fee agreement, then

 testing it for reasonableness, have appropriately reduced the attorney’s recovery based on the

 character of the representation and the results the representative achieved.” Id. at 808. Courts in

 this district have found there are several relevant considerations as to whether a requested award

 of attorney’s fees would constitute a windfall:

                (1) whether the attorney’s efforts were particularly successful for
                the plaintiff; (2) whether the effort expended by the attorney is
                demonstrated through non-boilerplate pleadings and arguments
                that involved both real issues of material fact and required legal
                research; and (3) whether the case was handled efficiently due to
                the attorney’s experience in handling social security cases.




                                                   3
Case 1:16-cv-06260-LDH-RLM Document 28 Filed 09/30/20 Page 4 of 6 PageID #: 1219




 Morris v. Saul, No. 17-CV-259 (PKC), 2019 WL 2619334, at *2 (E.D.N.Y. June 26, 2019)

 (collecting cases).

        Here, Magistrate Judge Mann correctly considered these factors, and did not primarily

 rely on Binder & Binder’s effective hourly rate. Magistrate Judge Mann rightly determined that

 this case did not present any novel issue of law, nor did it involve a particularly complex set of

 facts. (R&R 7.) This is particularly notable as Binder & Binder has “extensive experience in the

 Social Security field.” (Id.) Furthermore, some portion of billed hours could have been

 eliminated had the same attorney who worked on the brief also argued the appeal. (Id.) These

 considerations were weighed against the fact that Binder & Binder worked on the case for six

 years, and that the administrative record spans more than 1,000 pages. (Id. 8.) Plaintiff objects

 to Magistrate Judge Mann’s characterization of Binder & Binder’s non-contingent hourly rate as

 $193.81, which, according to Plaintiff, was based on a review of other decisions in this district

 where Binder & Binder’s hourly rate was determined by the EAJA, which is not the case here.

 (Pl.’s Obj. 5.) However, even disregarding Magistrate Judge Mann’s calculation of the firm’s

 non-contingent hourly rate, the record supports a finding that a reduction is warranted. As

 Magistrate Judge Mann found after a searching inquiry into the reasonableness of Plaintiff’s

 requested attorney’s fee, a fee award of $26,000 is reasonable. (Id. 5-8.)

        That other courts have found that a higher de facto hourly rates are not a windfall does

 not change the Court’s conclusion. (See Pl.’s Obj. 2.) This Court “must exercise its own

 discretion to determine whether the requested amount is so large as to be a windfall to the

 attorney.” Sweda v. Berryhill, No. 16-CV-6236 (PKC), 2019 WL 2289221, at *3 n.3 (E.D.N.Y.

 May 28, 2019) (internal citations omitted).




                                                  4
Case 1:16-cv-06260-LDH-RLM Document 28 Filed 09/30/20 Page 5 of 6 PageID #: 1220




         Plaintiff goes on to argue that the cases cited by the Magistrate Judge that have awarded

 fees that resulted in a lower imputed hourly rate are not controlling. (Pl.’s Obj. 3-4 (citing

 Gonzalez v. Commissioner of Social Security, 10-CV-2941 (DLI), 2019 WL 1507843 (E.D.N.Y.

 Apr. 5, 2019); Rivera v. Berryhill, 13-CV-5060 (PKC) 2018 WL 2436942 (E.D.N.Y. May 30,

 2018); Benton v. Comm’r of Soc. Sec., No. 03 CV 3154(ARR), 2007 WL 2027320 (E.D.N.Y.

 May 17, 2007); Tamburri v. Saul, 16-CV-5784 (PKC), 2019 WL 6118005 (E.D.N.Y. Nov. 18,

 2019).) However Plaintiff misstates the proposition for which Magistrate Judge Mann cited

 these cases—it was for the proposition that “courts in this District have reduced awards in

 circumstances similar” to here, not for any specific hourly rate. (R&R 5.) And, in any event, the

 Court agrees that these cases are not controlling nor did Magistrate Judge Mann treat them as

 such. Again, Magistrate Judge Mann considered the range of fees that courts in this district have

 found reasonable and then considered the record of Binder & Binder’s representation of Plaintiff

 in determining a reasonable fee. (R&R 6-8.) On de novo review, the Court agrees with

 Magistrate Judge Mann’s outcome.

                                          CONCLUSION

         For the foregoing reasons, the Court does not adopt Magistrate Judge Mann’s

 characterization of Binder & Binder’s non-contingent hourly rate, as it is contested by Plaintiff

 and is not a necessary factor for the Court to make a determination as to the reasonableness of

 the attorney’s fee award. Otherwise, Magistrate Judge Mann’s R&R granting Plaintiff’s motion

 for attorney's fees in part and denying it in part is ADOPTED in its entirety as the opinion of this

 Court. Binder & Binder is awarded $26,000 in attorney’s fees pursuant to 42 U.S.C. § 406(b).

 Binder & Binder shall refund plaintiff $7,999.40, the amount previously received under the

 EAJA.



                                                   5
Case 1:16-cv-06260-LDH-RLM Document 28 Filed 09/30/20 Page 6 of 6 PageID #: 1221




                                           SO ORDERED.


                                           /s/ LDH
                                           LASHANN DEARCY HALL
                                           United States District Judge
 Dated: Brooklyn, New York
        September 30, 2020




                                       6
